Mr. Justice Trotter,
stated the case, and delivered the opinion of the court.
The only question which is raised on the argument, is as to the jurisdiction of the chancery court over the subject of this controversy. It is not denied that the bonds are void at law, on both the grounds taken by the complainant; but it is insisted that he is provided with a full and adequate remedy at law, and should therefore have resorted to the common law courts. It is very certain that there is some diversity in the decisions on this subject, especially in England, and according to the case of Franco v. Bolton, 3 Vesey, 368, and that of Gray v. Matthias, 5 Ib. 286, considerable doubts might well exist as to the power of a court of chancery to order the bonds in this case to be cancelled, since they are void at law as well as in equity. These cases were, however, most clearly opposed to the doctrine which had been established in England by former decisions, and were expressly overruled afterwards in the cases of Brontly v. Holland, 7 Vesey, 3, and Jackman v. Mitchell, 13 Ib. 581, in which it is held, that the chancellor will take jurisdiction, whether the bonds or other instruments complained of be void at law, or in equity merely, or whether the matter which renders them so void be apparent on their face, or exist aliunde. Judge Story, in the second volume of his treatise on Equity, pages ten and eleven, adverts to this branch of equity jurisdiction, and after noticing the distinctions which were established by the English decisions, concludes his review of the authorities by observing, that whatever doubts or difficulties may formerly have been entertained on this subject, they seem by the more modern decisions to be fairly put at rest, and the jurisdiction is now maintained in its fullest extent.
The case of Hamilton v. Cummings, 1 J. C. Rep. 520, 524, was decided after an elaborate examination of all the cases, and though *126a suit was pending at law upon the instrument sought to be can-celled, yet the chancellor sustained the bill, enjoined the proceedings at law, and ordered the bonds to be delivered up and cancel-led. The cases in 2 Leigh’s Rep. 157, 410, also fully sustain the jurisdiction of the chancellor in the case before us. Indeed, those cases and the present one are exactly similar in all their features. In the last case, the court recognized the doctrine established in the former, but ordered the defendant to pay a proportion of the debt, it appearing that he was by the terms of the contract bomid to pay that sum. In the present case, however, it is shown that the bonds were absolutely void, and that Jones was not to be bound at all, unless the bonds were also signed by Stone. They were delivered merely as escrows, and never did become the deeds of Jones.
Let the decree of the chancellor be affirmed.